Citation Nr: 1819611	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-37 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent since December 23, 2010, for low back strain with degenerative disc disease (DDD), to include on an extraschedular basis.

2.  Entitlement to an initial disability rating higher than 10 percent for right lower extremity radiculopathy.  

3.  Entitlement to an effective date earlier than November 16, 2016, for the grant of service connection for left lower extremity radiculopathy.

4.  Entitlement to an initial disability rating higher than 20 percent for left lower extremity radiculopathy.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2008, November 2014, February 2015, and March 2017 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified before the undersigned Veterans Law Judge sitting in Washington, D.C.  

The case has a complicated procedural history, much of which is set forth in the most recent Board decision of May 2016.

In the May 2016, the Board decided the appeal for a higher schedular rating for the Veteran's service-connected low back disability by increasing the rating from 10 percent to 20 percent, but no higher, prior to December 23, 2010; and denying a rating higher than 40 percent since December 23, 2010.  The Board then remanded the issue of an extraschedular rating for the low back disability, and entitlement to TDIU, for further development.  The Board also remanded the issue of a higher initial rating for right lower extremity radiculopathy for issuance of a statement of the case (SOC).  

In a rating decision dated in August 2016, the RO effectuated the Board's May 2016 grant of a 20 percent rating prior to December 23, 2010, and denial of a rating higher than 40 percent thereafter, for the Veteran's low back disability.  In November 2016, the Veteran filed a notice of disagreement (NOD) with the August 2016 rating decision.  The May 2016 Board decision is final (38 C.F.R. § 20.1100); and it cannot be collaterally attacked by way of a NOD to the August 2016 rating decision.

Instead, one proper avenue is to appeal a final Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did appeal in this manner, and in a September 2017 Memorandum Decision, the Court set aside the Board's May 2016 decision and remanded the issue of a rating higher than 40 percent since December 23, 2010.   Additionally, the Court specifically noted that the Board's May 2016 increase of the rating for low back strain with DDD from 10 percent to 20 percent before December 23, 2010 "is a favorable finding for appellant that this Court may not disturb."  The Court further noted that the Veteran "does not challenge that determination in terms of seeking a rating higher than 20 percent before December 23, 2010, and the Court deems any appeal as to that matter abandoned."  The issue remaining on appeal in regard to the Veteran's service-connected low back disability is entitlement to a disability rating higher than 40 percent since December 23, 2010, to include on an extraschedular basis.

As to the right lower extremity rating claim, the RO issued an SOC in October 2016.  The Veteran perfected an appeal as to that claim in November 2016.  Thus, the issue is before the Board on appeal.

The Board further notes that VA medical records (including the report of a December 2016 VA spine examination report) have been associated with the claims file since the October 2016 SOC regarding the Veteran's right lower extremity radiculopathy rating, and the October 2016 supplemental statement of the case (SSOC) regarding the issues of an extraschedular rating for the Veteran's low back disability and TDIU.  In correspondence dated in January 2018, the Veteran's attorney waived initial consideration of additional evidence by the RO.  See 38 C.F.R. § 20.1304(c).

In January 2018, the Veteran submitted a copy of a delinquent car loan in an envelope addressed "Motion to Advance."  To the extent that the document constitutes a motion to advance the case on the docket, the motion is denied as the Veteran does not meet age requirements and has not otherwise articulated sufficient cause for advancement on the docket.  Even so, the case is already in expedited status given that it was remanded from the Court and given the docket number.

The issue of a higher initial rating for right lower extremity radiculopathy is addressed in the decision below.  The remaining issues are addressed in the remand section following the decision.


FINDING OF FACT

The Veteran has had moderately severe right lower extremity radiculopathy throughout the appeal period, but no muscular atrophy equating to severe impairment.


CONCLUSION OF LAW

From December 16, 2011, the criteria for an initial disability rating of 40 percent, but no higher, for right lower extremity sciatic nerve radiculopathy have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8720 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In a rating decision dated in February 2015, the RO granted service connection for right lower extremity radiculopathy with a rating of 10 percent effective December 16, 2011.  The Veteran has appealed for a higher initial rating.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's right lower extremity sciatic nerve radiculopathy has been rated under DC 8720 throughout the appeal period, which provides for a 20 percent rating where there is moderate incomplete paralysis (or neuralgia) of the sciatic nerve; and a 40 percent rating where there is moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost), warrants the highest rating of 80 percent.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  See also Miller v. Shulkin, 28 Vet. App. 376 (2017) (providing that when there is sensory and non-sensory impairment, this does not require that the rating must be higher than moderate).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Facts and Analysis

An MRI of the lumbar spine in December 2011 found possible disc herniation and right greater than left foramina stenosis, indicative of radiation into the right leg; and according to a private orthopædic surgeon, the 2011 MRI results and EMG findings in May 2013 of "significant injury to the left and right L5 nerve roots" would have been productive of "moderate severe" right lower extremity radiculopathy since December 16, 2011 (see June 2015 medical opinion).  Moreover, on VA examination in April 2014 there was right lower extremity radiculopathy, which the examiner described as "severe."  See also December 2016 VA examination.  There is, however, no evidence of right lower extremity muscular atrophy at any time during the appeal period.  

Based on the evidence of record, and reconciling the various reports into a consistent picture, the Board finds that the Veteran has had moderately severe right lower extremity radiculopathy since December 16, 2011, the effective date of service connection.  The criteria for a higher initial rating of 40 percent have therefore been met throughout the appeal period.  38 C.F.R. §§ 4.2, 4.7.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The preponderance of the evidence is, however, against a finding that the criteria for a higher rating of 60 percent are met.  Although some of the symptoms are listed as severe for the disability, the record does not show accompanying marked muscular atrophy.  The VA examiners in April 2014 and December 2016 expressly found that there was no muscle atrophy.  For the sciatic nerve, marked muscular atrophy is expected for severe impairment.  See VBA Manual, M21-1, III.iv.4.N.4.c.  Without sufficient evidence of marked muscular atrophy, the Board finds that the impairment level more closely approximates moderately severe impairment.

Although the Board is remanding the remaining issues for further development, remand is not necessary for this claim as there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).


ORDER

Since December 16, 2011, an initial disability rating of 40 percent, but no higher, for right lower extremity radiculopathy, is granted; subject to the law and regulations governing the payment of monetary benefits. 


REMAND

For the reasons that follow, the Board finds that a remand is warranted for additional development and due process of the claims remaining on appeal.  


Low Back

In the September 2017 Memorandum Decision, the Court held that "a statement such as the one the April 2014 VA examiner made concerning flare-ups, without more, renders an examination inadequate" and then remanded the matter "to allow the Board to obtain a legally adequate medical examination."  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  On review of the record the Board observes that a VA examination conducted in December 2016 was also not wholly adequate in this regard.  Remand for a new VA examination to ascertain the severity of the Veteran's service-connected low back disability, including during flare-ups, is therefore warranted to comply with the September 2017 Memorandum Decision.

TDIU

The appeal for a TDIU, which is intertwined with the rating of the Veteran's service-connected low back disability, is also remanded.

Left Lower Extremity Radiculopathy

In the March 2017 rating decision, the RO granted service connection for left lower extremity radiculopathy with a rating of 20 percent effective November 16, 2016.  Later that month, the Veteran filed a timely NOD on the proper standard VA form regarding the effective date of service connection and the initially assigned rating.  Accordingly, the Veteran must be issued an SOC in order to permit him to perfect an appeal of this issue.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these issues are REMANDED for the following actions:

1.  Furnish the Veteran an SOC on the issues of an earlier effective date for the grant of service connection for left lower extremity radiculopathy, and an initial disability rating higher than 20 percent for left lower extremity radiculopathy.  The Veteran must be informed that in order to perfect an appeal of these issues, he must timely file a substantive appeal, following the issuance of the SOC.  If the appeal is perfected, and after any further action deemed warranted, certify the matter to the Board unless these issues are resolved to the Veteran's satisfaction.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected low back disability.

The examiner should report range of motion findings in degrees, on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances, in the examination report.  

If there are flare-ups, and if the examination cannot reasonably be conducted during a flare-up, the examiner must estimate the functional loss during a flare.

If any of these assessments cannot be accomplished, it should be explained why.  

3.  Finally, readjudicate the claims remaining on appeal.  All of the evidence associated with the claims file after October 21, 2016, must be considered.  If any benefit sought remains denied, furnish the Veteran and his representative an SSOC and afford a reasonable opportunity for response.  Then, return the case to the Board for appellate review, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


